Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 6 are allowable because the prior art fail to teach or render obvious to the claim limitation: “a processor that controls measurement of the reference signal, which is transmitted using one of the plurality of space resources, based on the common information, wherein the receiver receives a synchronization signal, which is transmitted using a synchronization space resource associated with the plurality of space resources, wherein the common information is transmitted using the synchronization space resource, wherein the processor controls measurement of the reference signal, which is transmitted using a space resource associated with the synchronization space resource, based on the common information, and wherein the common information shows associations between a plurality of synchronization space resources and the plurality of space resources, and the common information is transmitted using each of the plurality of synchronization space resources.”

NISHIO et al. US 20160352477 A1 in para. [0044-0046] teaches terminal 300 measures two types of reception qualities using a CSI-RS. For example, one reception quality (first reception quality) corresponds to reception power, RSRP, RSRQ, SINR, SLNR (Signal to Leakage plus Noise Ratio) or the like. The other reception quality (second reception power) corresponds to CSI (CQI and PMI). However, the prior art fails to teach the claim limitation cited above.




Therefore, claims 1 and 5-6 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468